MEMORANDUM **
Jose Antonio de la Rosa Calva, his wife, Mercedes de las Nieves de la Rosa Gomez, and their children, Pamela and Oscar de la Rosa Gomez (“Petitioners”), natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of their application for asylum and withholding of removal.
Petitioners’ contention that the BIA’s streamlining regulations violate their right to due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.